 In the Matterof FERRYCAP AND SET SCREW CO., EMPLOYERandDIS-TRICT 54, INTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 8-RC-355.-Decided March 29, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.District 54, International Association of Machinists, herein calledthe Petitioner, is an unaffiliated labor organization claiming to rep-resent employees of the Employer.Federal Labor Union, Local 19468, herein called the Intervenor, is alabor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.3.A question affecting commerce exists concerning the represeitt;-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate unit :The Petitioner seeks a unit composed of all the production and main-tenance employees at the Employer's Cleveland, Ohio, plant, excludingoffice and clerical employees, guards, professional employees, andsupervisors.The Intervenor seeks to represent a unit of the em-ployees in the shipping and receiving, packing or stockroom, inspec-.Chairman Herzog and Members Houston and Murdock.IAt the hearing,the Intervenor moved to dismiss the petition,alleging that the Peti-tioner was fronting for its Lodge No. 233,which was not in compliance with Section 9(f), (g), and(h) of the Act. This motion was referred to the Board. As evidenceof such compliance is an administrative,matter, and as we are satisfied that both thePetitioner and Lodge No. 233 are at present in compliance,the motion is hereby denied.82 N. L.R. B., No. 54.479 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, heat treat,and generallabor departments,as well as sweepers,truckers, and clean-up men who areassigned to variousdepartmentsin the plant .2The Employer takes no position on the unit question.The Intervenor contends that it has for several years representedthe majority of the employees 3 in the departments and categories setforth in its proposed unit, and that the unit it seeks is a homogeneous,identifiable group composed of all the unskilled employees in theplant.However, the sweepers, truckers, and clean-up men workthroughout the plant in various departments, such as heading, trim-ming, punch press, pointing, shaving, roller, cut thread, and milling,drilling, and grinding, and they are responsible to the foremen of theirrespective departments.In most departments of the plant, there area few skilled employees and a larger number of unskilled or semi-skilled machine operators and helpers.There is one basic hourly rateof pay for all unskilled employees.They all havea similarvacationprogram, and, in the event of a reduction in force, both departmentaland plant-wide seniority is taken into consideration.The depart-ments sought by the Intervenor are unrelated in themselves, but areintegral parts of the Employer's production process.There is someinterchange of personnel between departments.We find no basis.forseparating the employees sought by the Intervenor from the remainingemployees in the plant, and accordingly find the unit sought by theIntervenor to be inappropriate.The Petitioner contends that assistant foremen should be includedin the production and maintenance unit.The Employer and theIntervenor contend that assistantforemen aresupervisors and shouldbe excluded from any unit found appropriate.There are 5 assistant foremen in the plant.They are paid 20 to25 percent more than the most skilled employees in their departments.Although they are paid on an hourly basis,as areproduction workers,they do not receive incentivebonuses, asdo the production employees.It was estimated that they spend approximately 20 percent of theirtime doing production work.The foreman and assistant foreman inthe milling, drilling, and grinding department are in charge of ap-proximately 75 employees.The assistant foreman in this departmentassigns work and may make effective recommendations with regard totransfers or discharges.In the heat treating department, there is anassistantforeman in charge of the 20 employees on the second shift,8 The Intervenor requested that its name be placed on the ballot for the productionand maintenance unit in the event the Board finds that to be the only appropriate unit.7The Employer had recognized and bargained with the Petitioner and the Intervenor fortheir respective members since 1933, and had executed joint union-shop contracts withthem,but with no clearly defined jurisdictional lines.The last of these contracts wastolled in April 1948 by communications from both organizations to the Employer. FERRY CAP AND SET SCREW CO.481and an assistant foreman in charge of the 12 employees on the thirdshift.Both of these assistant foremen have discharged employees.In the inspection department there are 25 employees supervised by aforeman and an assistant foreman.The assistant foreman in thisdepartment assigns work, prechecks it, advises the inspector what towatch for, and makes effective recommendations to the foreman withregard to the transfer of employees.The assistant foreman in theacorn nut department was acting foreman at the time of the hearing,the foreman having retired.From the foregoing facts, we find thatassistant foremen responsibly direct, and make effective recommenda-tions concerning the employment status of, the employees in theirrespective departments, and we shall therefore exclude them from theunit as supervisors.All the parties stipulated that any unit found appropriate shouldinclude factory clericals in the departments covered by the unit, butshould exclude the outside truck driver and the spot laborer.Ac-cordingly, we find that all the production and maintenance employeesat the Employer's Cleveland, Ohio, plant, including factory clericals,but excluding the outside truck driver, the spot laborer, office andclerical employees, guards, professional employees, assistant foremen,and all other supervisors, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case was.heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desire tobe represented, for purposes of collective bargaining, by District 54,International Association of Machinists, or by Federal Labor Union,Local 19468, or by neither.